                                   1

                                   2

                                   3

                                   4

                                   5                         IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    ROBERT GITLIN,                                  Case No. 18-cv-07793-CRB
                                   9                  Plaintiff,
                                                                                        ORDER REMANDING CASE
                                  10           v.
                                  11    AMCO INSURANCE COMPANY,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13          The Court lacks subject-matter jurisdiction over this case, and therefore
                                  14   REMANDS it to state court.
                                  15   I.     BACKGROUND
                                  16          Plaintiff Robert Gitlin (“Gitlin”) initiated an insurance claim after his property was
                                  17   among the more than 500 homes destroyed by the Redwood Valley Complex Fire in
                                  18   October 2017. Mtn. for Declaratory Relief (dkt. 17) at 2–3. At the time, Gitlin had a fire
                                  19   insurance policy with Defendant AMCO Insurance Company (“AMCO”). Id. AMCO’s
                                  20   investigation into Gitlin’s losses included taking a recorded statement, or interview, from
                                  21   Gitlin soon after the fire occurred. Compl. (dkt. 1 Ex. A) ¶¶ 6–8; Def. Opening Brief
                                  22   (dkt.16) at 2. Gitlin subsequently asked AMCO to provide him with copies of all claim-
                                  23   related documents pursuant to California Insurance Code §§ 2071 and 2071.1, which
                                  24   require that insurers produce copies of most claim–related documents upon request. Cal.
                                  25   Ins. Code § 2071; Compl. ¶ 8. AMCO produced some documents but refused to turn over
                                  26   a copy of the recorded statement. Compl. ¶ 8.
                                  27          Gitlin brought suit against AMCO in state court, seeking declaratory and injunctive
                                  28   relief based on violations of California Insurance Code §§ 2071 and 2071.1. Id. ¶¶ 10–22.
                                   1   Gitlin does not seek damages. Rather, he asks for a declaration that the recorded interview
                                   2   is either a “claims-related document” or an “examination under oath” to which he is
                                   3   statutorily entitled, injunctive relief consisting of AMCO producing the recorded interview
                                   4   before it can examine him, and attorneys’ fees. Id. at 6–7. Defendants removed the case
                                   5   to this Court, asserting that there is diversity jurisdiction. See Notice of Removal (dkt. 1)
                                   6   at 1, 3–6. There is no other litigation underway between these parties. Def. Reply to OSC
                                   7   (dkt. 23) at 4.
                                   8          On May 16, 2019, this Court ordered AMCO to show cause as to why this suit
                                   9   should not be remanded to state court because of an inadequate amount in controversy.
                                  10   OSC (dkt. 19) at 3. AMCO responded. See Def. Reply to OSC. Gitlin also responded.
                                  11   See Pltf. Reply to OSC (dkt. 24).
                                  12   II.    LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          A defendant who seeks to remove a case to federal court must file a notice of
                                  14   removal “containing a short and plain statement of the grounds for removal.” 28 U.S.C.
                                  15   § 1446(a). This “short and plain statement” requirement mirrors the one found in Rule
                                  16   8(a)(1) of the Federal Rules of Civil Procedure, the general pleading rule for cases filed in
                                  17   federal court. The use of the same language is “[b]y design,” the Supreme Court has
                                  18   explained: “Congress, by borrowing the familiar ‘short and plain statement’ standard from
                                  19   Rule 8(a), intended to ‘simplify the “pleading” requirements for removal’ and to clarify
                                  20   that courts should ‘apply the same liberal rules to removal allegations that are applied to
                                  21   other matters of pleading.’” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547,
                                  22   553 (2014) (quoting H.R. Rep. No. 100–889, at 71 (1988)).
                                  23          At issue in this case is diversity jurisdiction. See Notice of Removal at 1. District
                                  24   courts have subject-matter jurisdiction over civil cases where (1) the matter “is between . .
                                  25   . citizens of different States,” and (2) the amount in controversy “exceeds the sum or value
                                  26   of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a)(1). Consistent with the
                                  27   framework outlined above, “[t]he party seeking to invoke the district court’s diversity
                                  28   jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.”
                                                                                     2
                                   1   NewGen LLC v. Safe Cig, LLC, 840 F.3d 606, 613–14 (9th Cir. 2016).
                                   2             Subject-matter jurisdiction must exist when a case is first filed. A federal court that
                                   3   is considering whether it has jurisdiction on the basis of diversity must therefore evaluate
                                   4   “the state of things at the time of the action brought.” Rockwell Int’l Corp. v. United
                                   5   States, 549 U.S. 457, 473 (2007) (quoting Mullan v. Torrance, 22 U.S. 537, 539 (1824)).
                                   6   This means examining whether the parties’ citizenship was diverse, and whether the
                                   7   amount in controversy exceeded $75,000 at the time the case was originally filed.
                                   8   III.      DISCUSSION
                                   9             A.     Diversity of Citizenship
                                  10             Diversity jurisdiction requires “complete diversity”: “each plaintiff must be of a
                                  11   different citizenship from each defendant.” Grancare, LLC v. Mills ex rel. Thrower, 889
                                  12   F.3d 543, 548 (9th Cir. 2018). Plaintiff Gitlin is a citizen of California, because that is the
Northern District of California
 United States District Court




                                  13   place of his domicile. See Compl. ¶ 1. Defendant AMCO is a citizen of Delaware and
                                  14   Iowa, because it is incorporated in Delaware and has its principal place of business in
                                  15   Iowa. See 28 U.S.C. § 1332(c)(1); Pardini Decl. (dkt. 1, Doc. 1–2, Ex. A) ¶ 2. Thus, the
                                  16   parties to this case are not citizens of the same state. Complete diversity of citizenship
                                  17   exists.
                                  18             B.     Amount in Controversy
                                  19             When removal is based on diversity jurisdiction under 28 U.S.C. § 1332(a), the
                                  20   defendant bears the burden of establishing that the amount in controversy exceeds $75,000.
                                  21   See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Consistent with the pleading
                                  22   requirements outlined above, the Supreme Court has explained that “a defendant’s notice
                                  23   of removal need include only a plausible allegation that the amount in controversy exceeds
                                  24   the jurisdictional threshold.” Dart Cherokee, 135 S. Ct. at 554.
                                  25             Gitlin does not challenge AMCO’s assertion that the amount in controversy exceeds
                                  26   $75,000. See generally Pltf. Reply to OSC. Nevertheless, a district court may sua sponte
                                  27   raise the issue of subject-matter jurisdiction. See Galt G/S v. Hapag-Lloyd AG, 60 F.3d
                                  28   1370, 1373 (9th Cir. 1995). The Supreme Court instructs that “[w]hen a defendant’s
                                                                                        3
                                   1   assertion of the amount in controversy is challenged . . . . both sides submit proof and the
                                   2   court decides, by a preponderance of the evidence, whether the amount-in-controversy
                                   3   requirement has been satisfied.” Dart Cherokee, 135 S. Ct. at 554.
                                   4          The parties’ arguments over the amount in controversy in this case turn on (1) the
                                   5   amount of money at stake, and (2) attorneys’ fees.
                                   6                 1.       Amount of Money at Stake
                                   7          Gitlin and AMCO disagree as to whether the amount of money at stake in this case
                                   8   satisfies the $75,000 amount in controversy requirement. AMCO contends that it does
                                   9   because “[t]he relief sought by Plaintiff cannot be divorced from its effect and cost to
                                  10   AMCO.” Def. Reply to OSC at 5. According to AMCO, the amount in controversy in this
                                  11   case is “the amount at stake in the underlying litigation,” which includes “any result of the
                                  12   litigation.” Id. (citing to Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648–
Northern District of California
 United States District Court




                                  13   49 (9th Cir. 2016)).
                                  14          This case, however, is different from Gonzales and the other cases upon which
                                  15   AMCO relies. See Def. Reply at 3. The amount at stake in the underlying litigation in
                                  16   those three cases was clearly defined. First, in Gonzales, this Circuit found that the
                                  17   controversy was worth over $75,000 because the plaintiff sought damages, injunctive
                                  18   relief, and attorneys’ fees from a car dealer that violated state consumer protection laws.
                                  19   840 F.3d at 648–49. Plaintiff sought $49,000 in actual damages, $25,000 in punitive
                                  20   damages, rescission of the original car purchase contract, and injunctive relief “to restore
                                  21   any monies wrongfully obtained by CarMax to Plaintiff.” Notice of Removal at 5–6;
                                  22   Gonzales v. CarMax Auto Superstores, LLC, 2013 U.S. Dist. LEXIS 189140 (C.D. Cal.
                                  23   Dec. 30, 2013) (Dkt. 1). Plaintiff therefore requested damages surpassing the amount in
                                  24   controversy requirement. See Gonzales, 840 F.3d at 649.
                                  25          Second, in BEM I, LLC v. Anthropologie, Inc., the Seventh Circuit found that the
                                  26   amount in controversy stemming from damages and injunctive relief in a commercial lease
                                  27   dispute exceeded $75,000. 301 F.3d 548, 553 (7th Cir. 2002). Although damages were
                                  28   $48,197.23 and alone would not have met the amount in controversy threshold, the value
                                                                                     4
                                   1   of injunctive relief was the nearly $3 million at stake in the commercial lease. BEM I,
                                   2   LLC v. Anthropologie, Inc., 1999 U.S. Dist. LEXIS 19478, *7 (N.D. Ill. Dec. 13, 1999),
                                   3   aff’d 301 F.3d 548 (7th Cir. 2002). Thus, the amount in controversy was well over
                                   4   $75,000.
                                   5          Third, in In re Brand Name Prescription Drugs Antitrust Litigation, the Seventh
                                   6   Circuit determined that damages per plaintiff plus injunctive relief in a price-fixing class
                                   7   action against pharmaceutical manufacturers and wholesalers did not meet the
                                   8   jurisdictional minimum. 123 F.3d 559, 610 (7th Cir. 2002). The plaintiffs in the case
                                   9   “were careful to plead that the damages sought by each did not exceed $50,000 [the
                                  10   minimum amount in controversy required at the time]” because “they did not want their
                                  11   case removed to federal court.” Id. at 607. The court found this reasonable, considering
                                  12   “you would have to buy an awful lot of expensive drugs to run up a bill the overcharge
Northern District of California
 United States District Court




                                  13   portion of which alone was more than that amount.” Id. Injunctive relief was also
                                  14   inadequate, because an injunction in favor of any one plaintiff would be unlikely to impose
                                  15   a “heavy cost” on any one defendant. Id. at 610. The case therefore failed to meet the
                                  16   required amount in controversy.
                                  17          In contrast, Gitlin does not ask the Court to resolve the underlying insurance dispute
                                  18   between the parties, and seeks no damages related to that dispute. See Pltf. Reply to OSC
                                  19   at 2. Instead, Gitlin asks for a declaration that the recorded interview is either a “claims-
                                  20   related document” or an “examination under oath” to which he is statutorily entitled,
                                  21   injunctive relief consisting of AMCO producing the recorded interview before it can
                                  22   examine him, and attorneys’ fees. Compl. at 6–7. The cost for AMCO to provide Gitlin
                                  23   with a copy of the interview—and therefore the amount at stake in this case—is likely to
                                  24   be a few hundred dollars, if that.
                                  25          AMCO argues, though, that the declaratory and/or injunctive relief plaintiff seeks
                                  26   would “disrupt [its] investigation of the underlying claim and will have a significant and
                                  27   material impact on AMCO’s coverage determination.” Def. Reply to OSC at 4. But the
                                  28   larger coverage dispute between the parties is not part of the case before this Court.
                                                                                      5
                                   1   AMCO does not explain the connection between the relief sought in this case and the
                                   2   larger insurance coverage determination—it certainly does not do so well enough to
                                   3   persuade the Court that the amount in controversy exceeds $75,000. Presumably, AMCO
                                   4   is concerned that if it is forced to give a recording or transcript of the interview to Gitlin,
                                   5   then Gitlin could tailor his answers in a future deposition to conform with the answers he
                                   6   provided in the interview. Yet even this theory is highly speculative, as it is not clear what
                                   7   Gitlin’s testimony would be, whether he would testify inconsistently with his recorded
                                   8   interview, or what impact the recorded interview would have on his testimony.
                                   9          Therefore, the amount of money at stake in this controversy is minimal.
                                  10                 2.      Attorneys’ Fees
                                  11          The other asserted basis for satisfying the amount in controversy here is attorneys’
                                  12   fees. When state law “authorizes an award of attorneys’ fees, either with mandatory or
Northern District of California
 United States District Court




                                  13   discretionary language, such fees may be included in the amount in controversy.” Galt
                                  14   G/S, 142 F.3d at 1156. The Circuit has determined that “‘there is no question that future
                                  15   [attorneys’ fees] are ‘at stake’ in the litigation,’ and the defendant may attempt to prove
                                  16   that future attorneys’ fees should be included in the amount in controversy.” See Fritsch v.
                                  17   Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018).
                                  18          Gitlin and AMCO agree that if Gitlin is successful in this suit, his claim for
                                  19   attorneys’ fees will exceed $75,000. Pltf. Reply to OSC at 3; Def. Reply to OSC at 5–6.
                                  20   While AMCO offers no support for this claim, Gitlin cites to California Code of Civil
                                  21   Procedure § 1021.5. Pltf. Reply to OSC at 3.
                                  22          California Code of Civil Procedure § 1021.5 is a fee-shifting statute that entitles a
                                  23   party to an award of attorneys’ fees when that party has succeeded in an action that results
                                  24   in the enforcement of an important right affecting the public interest. Cal. Code Civ. Proc.
                                  25   § 1021.5. The purpose of awarding attorneys’ fees per § 1021.5 is to encourage litigation
                                  26   that transcends individual financial interests, and furthers issues of societal importance.
                                  27   Satrap v. Pacific Gas & Elec. Co., 42 Cal. App. 4th 72, 49 (1996). “[T]he legislature did
                                  28   not intend to authorize an award of attorney [sic] fees in every case involving a statutory
                                                                                       6
